                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

WILLIAM S. GREEN,                           :   CIVIL ACTION NO. 1:17-CV-1892
                                            :
                    Plaintiff               :   (Chief Judge Conner)
                                            :
             v.                             :
                                            :
STUBBS, et al.,                             :
                                            :
                    Defendants              :

                                  MEMORANDUM

      Plaintiff William Green (“Green”), a former inmate who, at all times relevant,

was housed at the State Correctional Institution at Camp Hill, Pennsylvania, (“SCI-

Camp Hill”), filed the above-captioned action pursuant to 42 U.S.C. § 1983.1 (Doc.

5). Named as defendants are several individuals employed at SCI-Camp Hill. (Id.)

For the reasons set forth below, the court will dismiss this action for failure to

prosecute and failure to comply with a court order.

I.    Background

      In the complaint, Green alleges that defendants issued a false misconduct

charging him with threatening an employee and their family with bodily harm,

using abusive and obscene language to an employee, refusing to obey an order, and

encouraging unauthorized group activity. (Doc. 5). A disciplinary hearing was

subsequently held. (Id. at 9). Based on the evidence presented, the hearing

examiner found that Green committed the acts as charged and sanctioned him with


      1
        Green is no longer incarcerated. Upon entering Green’s identification
number, MP8706, into the Vinelink Inmate Locator System, his status was returned
as “out of custody.” See https://vinelink.com/#/search.
120 days of disciplinary segregation. (Id.) Green alleges that his placement in the

segregation unit caused pain and suffering, and emotional distress. (Id.)

      On December 11, 2017, defendants filed an answer to the complaint with

affirmative defenses. (Doc. 10). Defendants subsequently filed a motion for leave to

conduct the deposition of Green. (Doc. 11). On September 13, 2018, the court

granted defendants’ motion for leave to depose Green. (Doc. 12). On September 28,

2018, the court’s mail to Green was returned, unopened, and marked as “unable to

forward” and “inmate paroled.” (Doc. 13). Accordingly, on November 9, 2018, the

court issued an order directing Green to provide his current address. (Doc. 14).

The order warned Green that, “[f]ailure to comply with this order may result in the

dismissal of this case for failure to prosecute.” (Id. at 2) (citing Federal Rule of Civil

Procedure 41(b)). On November 26, 2018, the court’s mail to Green was returned,

unopened, and marked as inmate paroled in May 2018. (Doc. 15). It is clear that

Green failed to comply with the court’s order and the time for complying has now

passed. Green has not communicated with the court since the filing of his inmate

account statement on September 11, 2017, and has not provided the court with a

current, updated address. (See Doc. 3).

II.   Discussion

      District courts have the inherent power to dismiss an action for failure to

prosecute sua sponte. Chambers v. NASCO, Inc., 501 U.S. 32, 44 (1991). The United

States Court of Appeals for the Third Circuit has identified six factors a court

should consider before dismissing an action for failure to prosecute:



                                            2
      (1) the extent of the party’s personal responsibility; (2) the prejudice to
      the adversary caused by the failure to meet scheduling orders and
      respond to discovery; (3) a history of dilatoriness; (4) whether the
      conduct of the party or the attorney was willful or in bad faith; (5) the
      effectiveness of sanctions other than dismissal, which entails an
      analysis of alternative sanctions; and (6) the meritoriousness of the
      claim or defense.

Poulis v. State Farm Fire & Cas. Co., 747 F.2d 863, 868 (3d Cir. 1984) (emphases

omitted). Not all of the Poulis factors need be satisfied to dismiss a complaint. See

Shahin v. Delaware, 345 F. App’x 815, 817 (3d Cir. 2009) (citing Mindek v. Rigatti,

964 F.2d 1369, 1373 (3d Cir. 1992)).

      In the present matter, Green is pro se and is solely responsible for his actions.

See Colon v. Karnes, 2012 U.S. Dist. LEXIS 14692, at *7 (M.D. Pa. 2012) (“Plaintiff is

proceeding pro se, and thus is responsible for his own actions.”). At this point, the

court has been waiting more than fourteen months for Green to communicate with

the court, and can only conclude that he is personally responsible for failing to

inform the court of his whereabouts.

      Second, prejudice to the adversary generally includes “the irretrievable loss

of evidence, the inevitable dimming of witnesses’ memories or the excessive and

possibly irremediable burdens or costs imposed on the opposing party.” Adams v.

Trustees of N.J. Brewery Emps.’ Pension Trust Fund, 29 F.3d 863, 874 (3d Cir.

1994). Prejudice also includes “the burden imposed by impeding a party’s ability to

prepare effectively a full and complete trial strategy.” Ware v. Rodale Press, Inc.,

322 F.3d 218, 222 (3d Cir. 2003). Green’s continued failure to communicate with the

court and his continued inaction frustrates and delays the resolution of this case.

This failure to communicate prejudices the defendants who likely seek a timely
                                           3
resolution of the case. See Azubuko v. Bell National Organization, 243 F. App’x 728,

729 (3d Cir. 2007) (stating that plaintiff’s failure to file an amended complaint

prejudices defendants and compels dismissal).

      Third, Green has established a history of dilatoriness through his failure to

notify the court of his whereabouts and failure to comply with court orders and

rules. As is clear from the procedural background of this case, Green has not

communicated with the court since the filing of his inmate account statement on

September 11, 2017. (Doc. 3). On November 9, 2018, the court ordered Green to

provide the court with his current address, and warned him that this case was

subject to dismissal for failure to prosecute. (Doc. 14). Green failed to comply with

that order, and the time for complying has now passed. The court finds that over

the past fourteen months, Green has delayed this matter to the extent that his

conduct constitutes a “continuous stream of dilatory conduct.” Briscoe v. Klem, 538

F.3d 252, 261 (3d Cir. 2008). A pro se plaintiff has the affirmative obligation to keep

the court informed of his address. (See M.D. Pa. Local Rule of Court 83.18

(providing that a pro se plaintiff “shall maintain on file with the clerk a current

address at which all notices and copies of pleadings, motions or papers in the action

may be served upon such party.”); see also Standing Practice Order in Pro Se

Plaintiff Cases). Should such address change in the course of this litigation, the

plaintiff shall immediately inform the court of such change, in writing. (Id.) If the

court is unable to communicate with the plaintiff because he has failed to notify the

court of his address, the plaintiff will be deemed to have abandoned the lawsuit.



                                           4
(Id.) It is clear that Green has failed to comply with the terms set forth in Middle

District of Pennsylvania Local Rule 83.18 and the Standing Practice Order.

      Regarding the next factor, “[w]illfulness involves intentional or self-serving

behavior.” Adams, 29 F.3d at 874. It appears that at least some of this dilatory

behavior was performed willfully and in bad faith, as Green has offered no

explanation for his failure to provide the court with his current address, and has

been less than diligent in pursuing this matter. Gagliardi v. Courter, 144 F. App’x

267, 268 (3d Cir. 2005) (holding that the district court did not abuse its discretion by

dismissing plaintiff’s complaint for failure to prosecute, where plaintiff failed to

respond to defendants’ motion to dismiss for more than three months and this

failure to comply prejudiced defendants).

      Fifth, a district court must consider the availability of sanctions alternative to

dismissal. Poulis, 747 F.2d at 869. Given Green’s indigence, alternative, monetary,

sanctions would not be effective. See Dennis v. Feeney, 2012 U.S. Dist. LEXIS 7328,

at *5 (M.D. Pa. 2012) (finding, “monetary sanctions are unlikely to be efficacious

given that Plaintiff is indigent”). Moreover, the court is incapable of imposing a

lesser sanction without knowledge of Green’s whereabouts.

      The final Poulis factor is meritoriousness of the claim. A claim will be

deemed meritorious when the allegations of the complaint, if established at trial,




                                            5
would support recovery. Poulis, 747 F.2d at 870. The standard for a Rule 12(b)(6)

motion to dismiss is utilized in determining whether a claim is meritorious. Poulis,

747 F.2d at 869-70. The court finds that consideration of this factor cannot save

Green’s claims, since he is now wholly non-compliant with his obligations as a

litigant. Thus, the weight of this factor is lessened and, following a full analysis of

the factors, the majority of the six factors weigh in favor of defendants.

III.   Conclusion

       Green’s last communication with the court was on September 11, 2017.

(Doc. 3). It is clear that Green has been released from custody. See supra at 1 n.1.

Green’s prolonged failure to notify the court of his whereabouts has forced the court

to consider whether to dismiss the instant action for failure to prosecute. After

consideration of the Poulis factors, it is clear that the factors militate in favor of

dismissal of Green’s claims.

       An appropriate order shall issue.



                                          /S/ CHRISTOPHER C. CONNER
                                          Christopher C. Conner, Chief Judge
                                          United States District Court
                                          Middle District of Pennsylvania



Dated:        November 26, 2018
